            Case 5:20-cv-01429-JFL Document 15 Filed 12/23/20 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF PENNSYLVANIA
__________________________________________

JOSEPH CUNNINGHAM,                                    :
                Plaintiff,                            :
                                                      :
               v.                                     :      No. 5:20-cv-01429
                                                      :
ALBRIGHT COLLEGE, JACQUELYN FETROW,                   :
KAREN CAMPBELL and MARY MCGEE,                        :
                    Defendants.                       :
__________________________________________




                                           ORDER

       AND NOW, this 23rd day of December 2020, upon consideration of Defendants’ partial

Motion to Dismiss for Failure to State a Claim, ECF No. 11, Plaintiff’s response thereto, ECF

No. 13, and for the reasons set forth in the Court’s Opinion issued this date, IT IS HEREBY

ORDERED THAT:

1.     Defendants’ partial motion to dismiss, ECF No. 11, is GRANTED as follows:

       A.      The Title VII claim, Count IV, and ADEA claim, Count V, are dismissed without

       prejudice as to Albright College. The Title VII claim, Count IV, and ADEA claim,

       Count V, are dismissed with prejudice as to Defendants Jacquelyn Fetrow, Karen

       Campbell, and Mary McGee.

       B.      The Equal Pay Act claim, Count III, is dismissed without prejudice as to

       Defendants Jacquelyn Fetrow, Karen Campbell, and Mary McGee. The Equal Pay Act

       claim, to the extent it seeks to recover for paychecks issued prior to February 28, 2018, is

       dismissed without prejudice as to Albright College. The claim may proceed against

       Albright College to the extent it seeks to recover for disparate paychecks after February

       28, 2018.


                                                1
                                             122220
            Case 5:20-cv-01429-JFL Document 15 Filed 12/23/20 Page 2 of 2




       C.      Counts I, II, and VI are dismissed without prejudice as to all Defendants.

       D.      The breach of contract claim, Count VII, is dismissed without prejudice as to all

       Defendants.

2.     Within twenty days of the date of this Order, Plaintiff may, consistent with the Court’s

Opinion, file an amended complaint as to those claims dismissed without prejudice.




                                             BY THE COURT:




                                             /s/ Joseph F. Leeson, Jr.__________
                                             JOSEPH F. LEESON, JR.
                                             United States District Judge




                                                2
                                             122220
